Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 9-14) in the reply filed on 05/13/2022 is acknowledged.
Claims 1-8 and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation cited in claim 10 (i.e., “where heights of the gate dielectric layer and the gate conductor layer are less than a height of the vertical fin channels”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. None of the drawings show this feature. Instead, fig. 4G shows where heights of the gate dielectric layer 408 and the gate conductor layer 412 are more than a height of the vertical fin channels 410.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 9 is objected to because of the following informalities:  The preamble of claim 9 recited “A ROM device”. Because the term ROM is being for the first time in the elected independent claim 9, for clarification purpose, the term ROM should be recited as “A read-only memory (ROM) device”, following the same format of the withdrawn claim 1. 
 Appropriate correction is required.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US 9443910 B1; hereinafter “Fujiwara”).

In re Claim 9, Fujiwara discloses a ROM device (figs. 3, 8A-8K, wherein fig. 8A is the device) comprising:
a substrate 102 (C. 6, 5th para) including a plurality of vertical transport field effect transistors (VFETs) 510 (C. 12, 5th para); and
an un-activated semiconductor layer 548a (C. 13, 3rd para and C. 1, 3rd para; the virgin state of the polysilicon layer 548 of the memory element has been interpreted as un-activated semiconductor layer) provided on each VFET 510,
wherein the un-activated semiconductor layer includes implanted dopants that have not been substantially activated (C. 14, 7th para).

Note: the claim limitation of the dopants that have not been substantially activated is a product-by-process limitation and referring to MPEP 2113 Product-by-Process Claims:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara, as applied to claim 9 above and further in view of Cheng et al. (US 20180061845 A1; hereinafter “Cheng”).

In re Claim 10, Fujiwara discloses the ROM device of claim 9, wherein the VFETs comprise:
a first source/drain electrode (504, 526) (C. 12, last two paras and C. 13, 2nd para) provided on the substrate 102;
a first spacer layer (522 and horizontal portion of layer 505; hereinafter “SP1”) (C. 17, 2nd para and C. 16, 4th para) provided on the first source/drain electrode 526 and between adjacent vertical fin channels 506 (C. 16, 2nd para);
a gate dielectric layer 505 (i.e., vertical portion of layer 505; C. 16, 4th para) provided on the first spacer layer “SP1”;
a gate conductor layer 507 (C. 11, 2nd para) provided on the gate dielectric layer 505; 
a second spacer layer 534 (C. 12, 4th para) provided on a top surface of the gate conductor layer 507; and
a second source/drain electrode (508) (C. 12, last two paras) provided on a top surface of the vertical fin channels 506.
Fujiwara does not expressly disclose where heights of the gate dielectric layer and the gate conductor layer are less than a height of the vertical fin channels.
In the same field of endeavor, Harari discloses a vertical FET device (fig. 14) where heights of the gate dielectric layer 118 and the gate conductor layer 116 are less than a height of the vertical fin channels 110 (¶ 0039-0042).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Cheng into the VFET of Fujiwara such that a spacer can be formed over the gate and the gate conductor can be isolated from the channel (¶ 0052 of Cheng).

In re Claim 13, Fujiwara/Cheng discloses the ROM device of claim 10 outlined above.
Fujiwara further discloses wherein the amount of dopants that is activated is below a threshold (claim does not specify any specific value for the threshold).

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Cheng, as applied to claim 10 above and further in view of Harari et al. (US 20200051990 A1; hereinafter “Harari”).

In re Claim 11, Fujiwara/Cheng discloses the ROM device of claim 10 outlined above.
Fujiwara/Cheng does not expressly disclose wherein the semiconductor layer is Ge.
In the same field of endeavor, Harari discloses a memory device (figs. 1-5) wherein the semiconductor layer forming the storage transistor is Ge (e.g., the third semiconductor layer comprise polysilicon or another semiconductor material e.g., germanium; ¶ 0007).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Harari into the device of Fujiwara/Cheng and form the semiconductor layer forming the storage transistor as Harari teaches Germanium is an alternative material to polysilicon for storage layer (¶ 0007 of Harari).

In re Claim 12, Fujiwara/Cheng discloses the ROM device of claim 10 outlined above.
Fujiwara/Cheng does not expressly disclose wherein the dopants are B or Ga particles.
In the same field of endeavor, Harari discloses a memory device (figs. 1-5) wherein the semiconductor layer forming the storage transistor is doped with B (e.g., in situ boron-doped polysilicon; ¶ 0043).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Harari into the device of Fujiwara/Cheng in order to reduce leakage current and short channel effects (¶ 0043 of Harari).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Cheng, as applied to claim 10 above and further in view of Liaw et al. (US 20150380547 A1; hereinafter “Liaw”).

In re Claim 14, Fujiwara/Cheng discloses the ROM device of claim 10 outlined above.
Fujiwara/Cheng does not expressly disclose the device further comprising:
a metal contact layer provided on top of the semiconductor layer.
In the same field of endeavor, Liaw discloses a memory device (figs. 1-3) comprising a via contact layer 223 provided on top of the bitline M1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Liaw into the device of Fujiwara/Cheng and form the via contact layer using metal in order to have low resistance contact formation to the bitline.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893